Citation Nr: 1729146	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylosis with degenerative disc disease of the lumbar spine in excess of 10 percent from January 20, 2009 to February 24, 2009, in excess of 20 percent from February 25, 2009, and in excess of 40 percent from August 29, 2016.  

2.  Entitlement to initial evaluation in excess of 10 percent prior to October 18, 2013, and in excess of 20 percent thereafter for the service-connected left lower extremity radiculopathy. 

3.  Entitlement to initial evaluation in excess of 10 percent for the service-connected right lower extremity radiculopathy. 

4.  Entitlement to service connection for heart disease other than hypertension, to include as due to exposure to ionizing radiation.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to August 29, 2016. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active air service from March 1967 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Waco, Texas.  

The August 2006 rating decision, in relevant part, denied service connection for heart disease other than hypertension and assigned a compensable evaluation of 10 percent, effective from March 31, 2005, to the service-connected spondylosis of the lumbar spine.  During the current appeal, a September 2009 rating decision assigned a 20 percent rating to the lumbar spine disability effective from June 13, 2009.  A July 2009 rating action awarded a separate 10 percent rating for radiculopathy of the left lower extremity from February 25, 2009.  Service connection for radiculopathy of the right lower extremity was denied.  A July 2014 rating action awarded a separate 10 percent rating for radiculopathy of the right lower extremity from October 18, 2013 and assigned a 20 percent disability rating to the radiculopathy of the left lower extremity from October 18, 2013.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of that hearing is included in the claims file.  

A December 2008 rating decision denied service connection for hypertension.  The Veteran was notified of this decision and he did not file a notice of disagreement within one year thereafter, and, thus, that decision has become final.  During the May 2010 hearing, the Veteran argued that he has coronary artery disease as a result of high blood pressure during service.  See the Board Hearing Transcript dated in May 2010, page 4.  A June 2015 rating decision reopened the claim of service connection for hypertension and denied the claim on the merits.  The Veteran was notified of the decision and did not file an appeal.  For these reasons, the Board has characterized the Veteran's service connection claim as is stated on the title page.  

In July 2010, the Board remanded the issues on appeal for additional development.  In a May 2016 decision, the Board granted a 20 percent disability rating but no higher for the service-connected low back disability from February 25, 2009.  The remaining issues on appeal were remanded to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the portion of the Board's decision that found that a disability rating in excess of 10 percent was not warranted for the low back disability from January 20, 2009 to February 24, 2009, and a disability rating in excess of 20 percent was not warranted for the low back disability at any time during the appeal from February 25, 2009.  In a February 2017 Order, the Court granted the JMR and vacated the portion of the May 2016 Board decision that found that a disability rating in excess of 10 percent was not warranted for the low back disability from January 20, 2009 to February 24, 2009, and a disability rating in excess of 20 percent was not warranted for the low back disability at any time during the appeal from February 25, 2009.
A September 2016 rating decision assigned a 40 percent rating to the spondylosis with degenerative disc disease of the lumbar spine from August 29, 2016 and granted TDIU from August 29, 2016.  

In May 2010 and March 2017, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).

The issue of entitlement to TDIU prior to August 29, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  From January 20, 2009 to June 12, 2009, the service-connected spondylosis with degenerative disc disease of the lumbar spine was manifested by pain and forward flexion functionally limited to 30 degrees without findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 6 weeks during any 12 month period. 

2.  From June 13, 2009 to August 28, 2016, the service-connected spondylosis with degenerative disc disease of the lumbar spine was manifested by pain and forward flexion functionally limited to less than 60 degrees but greater than 30 degrees; without findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 6 weeks during any 12 month period.

3.  From August 29, 2016, the service-connected spondylosis with degenerative disc disease of the lumbar spine is not manifested by ankylosis of the lumbar spine or incapacitating episodes lasting at least 6 weeks during a 12 month period.  

4.  Prior to October 18, 2013, the service-connected left lower extremity radiculopathy is productive of mild incomplete paralysis or impairment, not moderate, moderately-severe or severe incomplete paralysis or complete paralysis.
5.  From October 18, 2013, the service-connected left lower extremity radiculopathy is productive of moderate incomplete paralysis or impairment, not moderately-severe or severe incomplete paralysis or complete paralysis.

6.  For the entire appeal period, the service-connected right lower extremity radiculopathy is productive of mild incomplete paralysis or impairment, not moderate, moderately-severe or severe incomplete paralysis or complete paralysis.

7.  The Veteran was monitored for occupational radiation exposure in active service and the Veteran's total effective dose equivalent (TEDE), or the sum of external and internal dose, was recorded as 0.976-rem.  

8.  The Veteran does not have a diagnosis of a radiogenic disease.  

9.  The evidence of record makes it less likely than not that the Veteran's heart disease is related to disease or injury or other event in active service including exposure to ionizing radiation.   

10.  Heart disease was not manifested in active service and has not been continuous since service separation; the Veteran's current heart disease did not manifest to a degree of 10 percent within a year of service separation; the evidence of record makes it less likely than not that the Veteran's current heart disease is related to disease or injury or other event in active service. 

CONCLUSIONS OF LAW

1.  From January 20, 2009 to June 12, 2009, the criteria for the assignment of a 40 percent disability evaluation, but no higher, for the service-connected spondylosis with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

2.  From June 13, 2009 to August 28, 2016, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected spondylosis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

3.  From August 29, 2016, the criteria for the assignment of a rating in excess of 40 percent for the service-connected spondylosis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

4.  Prior to October 18, 2013, the criteria for an initial disability evaluation in excess of 10 percent for the service-connected left leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5.  From October 18, 2013, the criteria for an initial disability evaluation in excess of 20 percent for the service-connected left leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6.  For the entire appeal period, the criteria for an initial disability evaluation in excess of 10 percent for the service-connected right leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  Here, the Veteran was provided adequate notice.  He was mailed letters in April 2005, June 2005, May 2008, November 2008, April 2009, May 2014, and June 2016 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Following the provision of the required notice and the completion of all indicated development, the claims were readjudicated.  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2007 to 2016 are associated with the claims file.  Social Security Administration (SSA) records and private medical records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In November 2011, May 2014, and August 2014, the Veteran informed VA that he had no additional information and evidence to submit in support of his claims.  

The Veteran's available service treatment records and personnel records are associated with the claims file.  The RO obtained a radiation dose estimate for the Veteran's exposure from the Department of the Air Force.  

VA provided examinations in October 2013 and August 2016 to obtain medical evidence as to the nature and likely etiology of the claimed heart disease.  The examinations and medical opinions, taken together, are adequate because medical professionals performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinion as to whether the heart disease was related to active service and the VA examiner cited to the medical literature and research which supported the opinion.  

The Board notes that the Veteran's representative has questioned the adequacy of the August 2016 VA examination because the VA examiner did not consider or address why the Veteran was taking weight control medications in active service and whether the Veteran was obese in active service and whether this obesity was a risk factor for heart disease.  See the May 2017 Appellant's Brief.  

The August 2016 VA examination is adequate for adjudication purposes.  The VA examiner conducted a review of claims file, considered the report of history and symptomatology from the Veteran, and conducted a thorough examination of him.  The VA examiner considered the recorded high blood pressure reading in active service in January 1985 and whether this instance of the high blood pressure reading was related to the later diagnosis of heart disease.  While the VA examiner did not specifically consider whether the Veteran was obese in active service and whether this led to the heart disease, the VA examiner did review the service treatment records and the Veteran's medical history and concluded that the heart disease was not related to active service.  Also, service treatment records do not document obesity; the July 1985 separation examination does not document obesity.  Medical opinions are considered adequate for adjudication purposes if they take into consideration the veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale. Barr v. Nicholson, 21 Vet. App at 311.  The VA examiner correctly recited the Veteran's pertinent medical history and examined him. The VA examiner provided a decision supported by a clear rationale.  Thus, the Board finds that the Veteran was afforded an adequate medical examination.

The Veteran underwent VA examinations in July 2006, June 2009, September 2010, October 2013, and August 2016 to obtain medical evidence as to the nature and severity of service-connected lumbar spine disability and right and left lower extremity radiculopathy.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the May 2010 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.
2.  Increased Ratings-Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  
With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 
Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

3.  Analysis: Higher Disability Rating for the Lumbar Spine Disability

The Veteran asserts that a higher disability ratings are warranted for the service-connected lumbar spine disability.  By way of history, the August 2006 rating decision assigned a compensable evaluation of 10 percent, effective from March 31, 2005, to the service-connected spondylosis of the lumbar spine.  A September 2009 rating decision assigned a 20 percent rating to the lumbar spine disability effective from June 13, 2009.  In a May 2016 decision, the Board granted a 20 percent disability rating but no higher for the service-connected low back disability from February 25, 2009.  The Veteran appealed the Board's May 2016 decision to the Court.  In a February 2017 Order, the Court granted the JMR and vacated the portion of the May 2016 Board decision that found that a disability rating in excess of 10 percent was not warranted for the low back disability from January 20, 2009 to February 25, 2009, and a disability rating in excess of 20 percent was not warranted for the low back disability at any time during the appeal.  A September 2016 rating decision assigned a 40 percent rating to the spondylosis with degenerative disc disease of the lumbar spine from August 29, 2016.    

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 40 percent rating based upon the range of motion of the lumbar spine from January 20, 2009 to June 12, 2009.  As noted in the JMR, a January 20, 2009 VA treatment record indicates that the Veteran reported having back pain that was 7-8/10 and physical examination showed 30 degrees of lumbar flexion with persistence of lumbar lordosis in flexion.  The Veteran was given a fentanyl prescription in addition to his previously prescribed tramadol on that day.  The weight of the competent and credible evidence shows that upon VA examination in June 13, 2009, forward flexion of the lumbar spine was to 60 degrees with pain.  There was no further increase in pain with repetitive flexion.  Thus, the Board finds that from January 20, 2009 to June 12, 2009, the criteria for the assignment of a 40 percent disability evaluation for the service-connected spondylosis with degenerative disc disease of the lumbar spine have been met.

The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine; the weight of the evidence shows that the Veteran has motion in the lumbar spine from January 20, 2009 to June 12, 2009. 

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a disability rating in excess of 40 percent from January 20, 2009 to June 12, 2009.  The 40 percent rating assigned contemplates the functional loss due to pain, less movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing caused by the lumbar spine disability. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month from January 20, 2009 to June 12, 2009.  The VA examination reports and treatment records do not serve to document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from January 20, 2009 to June 12, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and muscle spasm from June 13, 2009 to August 28, 2016, and the Board finds that the preponderance of the evidence is against the assignment of an disability evaluation in excess of 20 percent for the service-connected lumbar spine disability for this time period.  

As noted above, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As such, the assignment of the 40 percent rating from January 20, 2009 to June 12, 2009 and the assignment of the 20 percent rating from June 13, 2009 to August 28, 2016 is a staged rating and not a reduction for VA purposes.

The weight of the competent and credible evidence shows that from June 13, 2009 to August 28, 2016, the service-connected lumbar spine disability is manifested by forward flexion well beyond 30 degrees.  

At the June 13, 2009 VA examination, the Veteran reported that he experienced low back pain that occasionally radiated into his left lower extremity.  The Veteran reported that he was currently treated for back pain with non-steroidal, anti-inflammatory medication; muscle relaxants; and, sometimes with narcotic pain medication.  The Veteran reported that he did not experience spontaneous flare-ups and that his pain was related to lifting or picking up heavy objects.  He denied experiencing weakness or using assistive devices for assistance with ambulation.  The Veteran reported that his back disability did not impact his ability to perform his daily activities of living and with the exception of avoiding heavy lifting, did not impact his ability to perform occupational activities.  The Veteran reported that he had not experienced additional limitation of function during flare-ups or any incapacitating episodes in the past year.  

Upon physical examination, the Veteran had normal lumbar lordosis.  Thoracolumbar spine range of motion measurements were: flexion to 60 degrees with pain, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each.  While there was pain upon forward flexion, there was no additional pain with repetition.  There was no additional functional impairment due to pain, weakness, lack of endurance, incoordination, or fatigability following repetition.  

A June 2009 VA physical therapy record indicates that range of motion of the lumbar spine was within full limits.  There was low back pain and the symptoms increased on repetition.  On palpation, there was low back tightness and muscle spasm.   

At a September 2010 VA examination, the Veteran reported lower back pain with limited range of motion.  He reported that his back pain was exacerbated by standing in place, that his back pain was constant, and that there were no periods of flare-up.  The Veteran denied weakness and using assistive devices or wearing a back brace.  He reported that he had not missed any days of work as a result of his back disability.  The Veteran denied experiencing any incapacitating episodes in the past year.  

Upon physical examination, the Veteran was noted to have a normal gait.  There was tenderness to the upper and lower paraspinous muscles and tenderness over the left posterior iliac spinous process, but no muscle spasms.  Thoracolumbar spine range of motion measurements were as follows: flexion to 45 degrees, extension to 5 degrees, right and left lateral rotation to 5 degrees each, right lateral flexion to 15 degrees, and left lateral flexion to 5 degrees.  The Veteran experienced pain on range of motion and was additionally limited following repetition to only 40 degrees of flexion and 0 degrees of extension.  There was no additional limitation as a result of pain, fatigability, weakness, lack of endurance, or incoordination.  

VA treatment records indicate that in February 2012 and April 2012, forward flexion of the lumbar spine was to 90 degrees and all movements were painful.  A May 2012 VA pain clinic consult indicates that forward flexion of the lumbar spine was to 50 degrees.  

At an October 2013 VA examination, there was tenderness to light palpation of the lumbar area.  There was no guarding or muscle spasm of the thoracolumbar spine.  Thoracolumbar spine range of motion measurements were as follows: flexion to 70 degrees, with objective evidence of pain at 0 degrees; extension to 10 degrees, with objective evidence of pain at 0 degrees; right lateral flexion to 15 degrees, with objection evidence of pain at 0 degrees; left lateral flexion to 10 degrees, with objective evidence of pain at 0 degrees; right and left lateral rotation to 30 degrees each, with objective evidence of pain at 0 degrees each.  There was no additional limitation of function following repetition.  The Veteran's functional impairment was noted to consist of less movement than normal, weakened movement, and painful movement.  There was no additional limitation of function resulting from weakness, excess fatigability, or lack of endurance noted.  Muscle strength testing and deep tendon reflexes were normal.  

At a June 2015 VA examination, the Veteran reported that he continued to experience back pain; that his average, daily pain was usually a 6-7 out of 10 in intensity; that he was only able to sit, stand, or drive for one to one and a half hours at a time without pain; that his pain would increase if he sat, stood, or drove for longer without a break; and that he continued to experience radiating pain into his left lower extremity.  He reported that he was only able to sleep uninterrupted for approximately two hours a night before his back started to hurt, that he experienced difficulty getting dressed (in that he required help getting his left leg into his underwear and pants), that he was unable to get back up after squatting because of back pain, and that he experienced difficulty getting in and out of a car as a result.  He denied painful flare-ups and noted that he occasionally used a cane for assistance with ambulation.  

Upon physical examination, there was no evidence of abnormal weight bearing.  There was tenderness to palpation of the left paralumbar at L4-5 facet area to S1.  There was no palpable spasm present.  There was no guarding or muscle spasm present.  Thoracolumbar spine range of motion measurements were as follows: flexion to 50 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 30 degrees each.  The examiner noted that the Veteran experienced pain on flexion and extension.  Following repetition, the Veteran's flexion was further limited to 40 degrees, his extension was further limited to 10 degrees, and his left lateral flexion was further limited to 15 degrees.  The examiner noted that the additional functional impairment following repetition was a result of pain, fatigue, and weakness.  There was no additional functional impairment as a result of lack of endurance or incoordination noted.  The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength was slightly decreased in the left knee, but was otherwise normal.  There was no evidence of muscle atrophy.  There was no ankylosis, bowel dysfunction, or bladder dysfunction.  X-rays of the lumbar spine revealed arthritis.  The examiner diagnosed degenerative joint disease and DDD of the lumbar spine.  

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent for the time period from June 13, 2009 to August 28, 2016.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners in June 2009, September 2010, and October 2013.  For example, while the Veteran was noted to experience pain on range of motion testing, this pain was not shown to functionally limit him, as additional loss of motion was not seen following repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  While the Veteran may have registered several range of motion readings that were highly limited, the Veteran has consistently been observed in the normal setting of the examinations to have forward flexion well in excess of 30 degrees.  Thus, the Board is comfortable in concluding that the Veteran has not been shown to have range of motion that is so limited as to merit a rating in excess of 20 percent from June 13, 2009 to August 28, 2016.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months from June 13, 2009 to August 28, 2016.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups.  In fact, the Veteran has consistently denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  See the VA examination reports.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability from June 13, 2009 to August 28, 2016 is not warranted under Diagnostic Codes 5235 to 5243.

After a careful review of the record, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from August 29, 2016.   

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

The medical evidence of record does not document unfavorable ankylosis of the spine.  The August 2016 VA examination report and the VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  There are no examination findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  In any event, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

The August 2016 VA examination report shows that forward flexion was to 20 degrees.  Pain was noted on exam.  There was functional loss manifested by less movement due to pain and adhesions and increased pain with bending and lifting.  The VA examiner noted that the Veteran was unable to bend or lift.  There were no findings of ankylosis.  

The 40 percent rating assigned from August 29, 2016 contemplates the functional loss due to pain, less movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing caused by the lumbar spine disability.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period from August 29, 2016.  The August 2016 VA examination report indicates that the Veteran did not have incapacitation due to the lumbar spine disability.  The VA treatment records do not serve to document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from August 29, 2016.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from August 29, 2016, and the appeal is denied.

4.  Analysis:  Increased Initial Rating for Right and Left Radiculopathy of the Lower Extremities

The Board also considered whether the service-connected lumbar spine disability causes a separate neurological disability and if so, the Board must evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code. 38 C.F.R. § 4.71a.   

By way of history, the July 2009 rating action awarded a separate 10 percent rating for radiculopathy of the left lower extremity from February 25, 2009.  A July 2014 rating action awarded a separate 10 percent rating for radiculopathy of the right lower extremity from October 18, 2013 and assigned a 20 percent disability rating to the radiculopathy of the left lower extremity from October 18, 2013.   

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to October 18, 2013 and in excess of 20 percent from October 18, 2013 for the service-connected left lower extremity radiculopathy.  The weight of the evidence shows that the service-connected left lower extremity radiculopathy is productive of no more than mild impairment or mild incomplete paralysis prior to October 18, 2013.  The July 2006 VA examination report indicates that the Veteran reported awakening at night with numbness to the left thigh lateral aspect and left calf to include irritation by sitting or standing greater than ten minutes.  He described that during heel-toe strike, flat foot, and toe push off that flat foot cycle irritated the left lower extremity numbness sensation.  He reported having left thigh tingling and constant left thigh numbness of the left lower extremity since 1980.  He denied radiation of symptoms but reported having localized low back pain with symptoms.  Physical examination revealed that gait was normal.  The Veteran reported that the left gluteal buttocks, left lateral posterior thigh, left lateral calf on the left side only, are the areas of discomfort described in the subjective history above.  Neurological examination revealed 5/5 strength.  L4-L5 and S1 regional sensory examination revealed a subjective history reply of left lateral calf decreased as compared to contralateral side.  Reflexes were normal.  Sitting straight leg raise was negative.  Supine straight leg raise and Goldthwait sign, from zero to 75 degrees, was negative.  The diagnosis was spondylosis of the lumbar spine without lower extremity radiculopathy. 

At a June 2009 VA examination, the Veteran reported that he experience low back pain that occasionally radiated into his left lower extremity.  The Veteran reported that he also experienced numbness on the outer aspect of his left lower extremity.  The Veteran reported that he was currently treated for back pain with non-steroidal, anti-inflammatory medication; muscle relaxants; and, sometimes with narcotic pain medication.  The Veteran denied experiencing weakness, bowel dysfunction, or bladder dysfunction.  Sensory examination was normal to light touch.  However there was decreased sensation in the left lower extremity to pinprick and vibration.  Muscle tone and strength were both normal.  Deep tendon reflexes were increased in both knees and normal in both ankles.  Lasegue's sign was positive on the left.  The diagnosis was degenerative disc disease of the lumbar spine and left lower extremity radiculopathy.  

VA physical therapy treatment records dated in June 2009 indicate that the Veteran had left radicular symptoms and left leg pain due to deconditioning and muscle tightness.  
At a September 2010 VA examination, the Veteran denied weakness and bowel or bladder dysfunction.  Upon physical examination, the Veteran was noted to have a normal gait.  Straight leg raising was positive on the left.  Motor strength was normal.  Sensation was diminished along the left S1 dermatome.  Deep tendon reflexes were normal in the knees and absent in the ankles.  The diagnosis was myofascial lumbar syndrome with chronic left lower extremity radiculopathy.  

VA treatment records dated in in April 2012 indicate that the Veteran had decreased sensation in the left leg on light touch. Muscle tone was good.  Straight leg on the left revealed pain at 70 degrees.  The May 2012 VA physical therapy record indicates that there was decreased sensation in the left lateral thigh and straight leg raise on the left was painful at 50 degrees.   

The weight of the evidence shows that the service-connected left lower extremity radiculopathy is productive of no more than mild impairment prior to October 18, 2013.  The weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment for this time period.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the left.  The rating schedule indicates that when involvement of the peripheral nerve is wholly sensory, the rating should be for mild or at most moderate impairment.  See 38 C.F.R. § 4.124a.  The Board concludes that the weight of the evidence supports no more than the 10 percent rating that is currently assigned for the service-connected the left lower extremity radiculopathy.

The weight of the evidence also shows that the service-connected left lower extremity radiculopathy is productive of no more than moderate impairment from October 18, 2013.  The weight of the evidence does not show moderately-severe or severe incomplete paralysis or impairment for this time period.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the left.  

The October 2013 VA examination report indicates that the Veteran reported having back pain and numbness in the left leg.  He reported having a constant "tingling/numbness" in his lateral thighs associated with an aching sensation in his hips and knees.  He has utilized a TENS unit with variable success.  Exercises in a therapy pool were beneficial with only short term relief.  He reported that he was limited in his ability to walk or stand for prolonged periods.  Upon physical examination, muscle strength testing and deep tendon reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the left lower extremity, but was otherwise normal.  Straight leg raising test was positive on the left.  The diagnosis was myofascial lumbar syndrome with lower extremity nerve root irritation signs and symptoms.  The VA examination report indicates that the severity of the left lower extremity radiculopathy was assessed as moderate and was manifested by moderate intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness.  

An August 2014 EMG report indicates that the findings were consistent with left lower extremity L1-L4, L5, and S1 radiculopathy that was moderate.  The Veteran reported that the low back pain radiated to the left lower extremity and he had numbness and tingling.  

At a June 2015 VA examination, the Veteran reported that he continued to experience radiating pain into his left lower extremity.  He reported that the tingling and numbness in the lateral thighs began 20-30 years ago and has gotten progressively worse.  The pain was located in the left lower back and radiates to the anterior aspect of the left thigh, "about half way".  "Occasionally" it radiates to the ankle.  There is also occasional radiation to the thigh but this does "not yet" do to the ankle.  The back pain is accompanied by radiating left greater than right leg pain (dull), numbness and paresthesia. He explained that his left leg often gave out and that he attributed that symptom to his back disability.  Upon physical examination, muscle strength was slightly decreased in the left knee, but was otherwise normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes were hyperactive without clonus in the left knee, and normal in both ankles.  Sensory examination revealed decreased sensation in the left lower leg, but was otherwise normal.  

The August 2016 VA examination report indicates that the Veteran reported having bilateral radicular pain and paresthesias at the L5 level.  Radicular symptoms are worse on the left and intermittent on the right.  He currently takes hydrocodone for his cervical and lumbar pain.  Upon physical examination, muscle strength testing and deep tendon reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the left and right lower extremities n the L3/4 and L4/L5/S1 dermatomes.  Straight leg raising test was positive on the left.  The VA examination report indicates that the severity of the left lower extremity radiculopathy was assessed as moderate and was manifested by mild constant pain, moderate intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness.  

The Board finds the October 2013 and August 2016 VA medical opinion to have great evidentiary weight as the opinion reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder including the Veteran's medical history, diagnostic test reports, and treatment records; considered the Veteran's report of symptoms; and examined the Veteran before rendering the medical opinion.  The VA examiner concluded that the service-connected left radiculopathy was productive of moderate impairment from October 18, 2013.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and medical expertise to provide a medical opinion as to the severity of the radiculopathy.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinions to have great probative weight.

The Board finds that the weight of the evidence shows that the service-connected left lower extremity radiculopathy is productive of no more than moderate impairment from October 18, 2013.  The weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The Board concludes that the weight of the evidence supports no more than the 20 percent rating that is currently assigned for the service-connected the left lower extremity radiculopathy from October 18, 2013.   
After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy.  The weight of the evidence shows that the service-connected right radiculopathy is productive of no more than mild impairment or mild incomplete paralysis.  The 10 percent rating is assigned from October 13, 2013 the date of the VA examination that first detected right lower extremity radiculopathy.  

The June 2009 and September 2010 VA examinations did not detect right lower extremity radiculopathy.  VA treatment records dated in April 2012 and May 2012 indicate that straight leg raise on the right was negative.  The October 2013 VA examination report indicates that the Veteran reported having a constant "tingling/numbness" in his lateral thighs associated with an aching sensation in his hips and knees.  He was able to sit/stand for short periods of time with less symptoms.  Upon physical examination, muscle strength testing and deep tendon reflexes were normal.  Sensory examination revealed was normal on the right lower extremity.  Straight leg raising test was negative on the right.  The VA examination report indicates that the severity of the right lower extremity radiculopathy was assessed as mild and was manifested by mild intermittent pain, paresthesias and dysesthesias, and numbness.  

At a June 2015 VA examination, the Veteran reported having tingling and numbness in the lateral thighs that began 20-30 years ago and has gotten progressively worse.  The back pain was accompanied by radiating left greater than right leg pain (dull), numbness and paresthesia.  Upon physical examination, muscle strength was normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes were hypoactive in the right knee, and normal in the right ankle.  Sensory examination in the right lower leg was normal.  The VA examiner opined that the Veteran does not have right lower extremity radiculopathy and the objective clinical evaluation does not support this being present nor is there clinical correlation to the electrodiagnostic study in 2014.

The August 2016 VA examination report indicates that the Veteran reported having bilateral radicular pain and paresthesias at the L5 level.  Radicular symptoms were intermittent on the right.  The Veteran took hydrocodone for his lumbar pain.  Upon physical examination, muscle strength testing and deep tendon reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the left and right lower extremities n the L3/4 and L4/L5/S1 dermatomes.  Straight leg raising test was positive on the right.  The VA examination report indicates that the severity of the right lower extremity radiculopathy was assessed as mild and was manifested by mild intermittent pain, paresthesias and dysesthesias, and numbness.  

The Board finds that the weight of the evidence shows that the service-connected right radiculopathy is productive of no more than mild impairment.  The weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the right.  The Board concludes that the weight of the evidence supports no more than the 10 percent rating that is currently assigned for the service-connected the right lower extremity radiculopathy. 

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent under Diagnostic Code 8520 for the right lower extremity radiculopathy, and the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to October 18, 2013 and in excess of 20 percent from October 18, 2013 under Diagnostic Code 8520 for the left lower extremity radiculopathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

5.  Extraschedular and Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability and right and left lower extremity radiculopathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular evaluations assigned for the Veteran's service-connected lumbar spine disability and the right and left lower extremity radiculopathy are adequate in this case.  The Veteran's primary low back symptoms include limitation of motion and pain which are contemplated in the schedular rating that is assigned and through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluation is adequate. 

The schedular evaluation assigned for the Veteran's service-connected right and left lower extremity radiculopathy is adequate in this case.  The Veteran's primary symptoms include radiating pain, diminished sensation, and numbness, all of which have been specifically contemplated in the schedular rating that is assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under Diagnostic Code 8520 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the right and left lower extremity radiculopathy, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted. 

A veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The claim for TDIU prior to August 29, 2016 is addressed in the remand below.  

6.  Service Connection for Heart Disease

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For cases involving allegations of in-service radiation exposure, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043  (Fed. Cir. 1994).  

The Veteran asserts that his heart disease is due to exposure to radiation in active service.  In a February 2016 brief on appeal, the Veteran's representative stated that the Veteran was a nuclear medicine technician for about 6 years in active service and he monitored a nuclear meltdown site in New Jersey from 1984 to 1986.  He was also on an Air Force radiation assessment team recovering test cruise missiles.  The Veteran's representative noted that in an article titled "Surgical management of radiation-induced heart disease," Veeragandham R.S., and Goldin M.D., from the Department of Cardiovascular and Thoracic Surgery, Rush-Presbyterian-St. Luke's Medical Center, Chicago, Illinois, reported that radiation can affect all the structures in the heart, including the coronary arteries, the valves, and the conduction system.

During the May 2010 hearing, the Veteran also argued that he has coronary artery disease as a result of high blood pressure during service.  See the Board Hearing Transcript dated in May 2010, page 4.  Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).   

As noted in the Introduction, the December 2008 rating decision denied service connection for hypertension.  The Veteran was notified of this decision and he did not file a notice of disagreement within one year thereafter, and this decision has become final.  A June 2015 rating decision reopened the claim of service connection for hypertension and denied the claim on the merits.  The Veteran was notified of the decision and did not file an appeal.  The Board has no jurisdiction to adjudicate the claim for service connection for hypertension.  Thus, it cannot be said that the Veteran's current heart disease is related to military service on a secondary basis in that service connection is not in effect for hypertension.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for heart disease as secondary to hypertension.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his heart disease, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for heart disease as secondary to hypertension is without legal merit.  Id.   

The Board finds that service connection for heart disease on a direct basis to include as due to radiation exposure is not warranted.  The evidence of record establishes that the Veteran was exposed to radiation during active service.  The Department of Air Force queried the occupational radiation exposure monitoring records in the USAF Master Radiation Registry for the Veteran.  The Veteran was monitored for occupational radiation exposure in active service and the Veteran's total effective dose equivalent (TEDE), or the sum of external and internal dose, was recorded as 0.976-rem.  See the May 2013 response from the Department of Air Force.  Service records show that the Veteran worked as a nuclear medicine specialist for six years and a medical lab technician for 12 years.  

As noted, for cases involving radiation, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1042-1043.    

In the present case, the Veteran does not assert and the evidence does not establish that he had participated in radiation risk activity as defined by VA regulations and he is not a radiation exposed veteran.  See 38 C.F.R. § 3.309(d)(3)(ii).  Thus, service connection for heart disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309(d).  

The weight of the competent and credible evidence establishes that the Veteran does not have a radiogenic disease.  The claimed heart disease is not radiogenic disease as set forth in 38 C.F.R. § 3.311(b)(2)(i).  The Board notes that VA is not required to obtain a dose assessment pursuant to 38 C.F.R. § 3.311 because there is no evidence of a radiogenic disease.  See 38 C.F.R. § 3.311(a).  Thus, presumptive service connection for heart disease under 38 C.F.R. § 3.311 is not warranted.  

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, supra.    

The Board finds that the weight of the competent and credible evidence establishes that the current heart disease first manifested many years after service separation in February 1986 and is not related to injury, illness, or other event in active service.  

Service treatment records do not document a diagnosis of heart disease in active service.  In-service examinations in December 1966 (enlistment examination), November 1974, April 1981, and July 1985 (separation examination) show that examination of heart was normal and chest x-ray examination was negative.  The separation examination indicates that the VA examiner noted that the Veteran reported having pain and pressure in the chest due to exercise, no complications, no sequelae.  The July 1985 echocardiogram was normal.  Heart disease was not detected or diagnosed on separation examination.   

There is no competent evidence of a diagnosis of heart disease within one year after service separation in February 1986.  Thus, service connection for heart disease on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

The record shows that coronary artery disease was first detected in 2001, almost 15 years after active service.  M. Hospital records dated in May 2001 to June 2001 indicate that the Veteran was admitted with complaints of chest pain that lasted about one hour.  It was noted that he had no prior history of any heart disease but he has had a significant history of hypertension for many years and he had not been compliant with treatment.  Cardiac catherization revealed coronary artery disease.  He underwent coronary artery bypass grafting in June 2001.  The weight of the evidence does not show a diagnosis of heart disease prior to 2001.  Primary care treatment records dated from 1989 to 1995 do not show a diagnosis of coronary artery disease or ischemic heart disease.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the hearing loss has existed since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

The Board finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of heart disease in active service or since service separation.  The July 1985 separation examination report indicates that the examiner noted that the Veteran reported having pain and pressure in the chest due to exercise and there were no complications or sequelae.  The July 1985 echocardiogram was normal.  Heart disease was not detected or diagnosed on separation examination.  Chest x-ray examination was negative.  The medical evidence shows that post-service, the Veteran first sought medical treatment for heart disease in 2001, when he was hospitalized for chest pain.  Coronary artery disease was diagnosed.  The Board finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of heart disease in active service or for 15 years after service separation until 2001 when coronary artery disease was diagnosed.    

The Veteran has only made general assertions that the heart disease began in service.  The Board finds that such statements have limited credibility and limited probative value because these statements were first made over 25 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the heart disease symptoms to have little probative value and are outweighed by the service medical evidence and the post service medical evidence.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent heart disease symptoms in active service and since service.  Thus, service connection for heart disease on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The weight of the competent and credible evidence establishes that the Veteran's heart disease is not medically related to his active service.  The Veteran was afforded a VA examination in August 2016 to obtain medical evidence as to the nature and etiology of the cardiovascular disease and whether the cardiovascular disease was related to an event or incident in active service including exposure to radiation.  The August 2016 VA examination report indicates that the Veteran reported a history of coronary artery disease since 2001.  He had indigestion while working in a cardiologist office in 2001; he underwent an exercise stress test and follow up angiogram with findings of coronary artery disease in need of bypass.  The Veteran reported having a myocardial infarction in 2010 and another bypass surgery in February 2016.  The VA examiner noted that the Veteran had a history of moderately depressed LV systolic function; ischemic cardiomyopathy; coronary artery disease; status post coronary artery bypass graft x5 in 2001; non-ST-elevation myocardial infarction in May 2010 with drug eluding stent x1 in left main; and non-ST-elevation myocardial infarction in June 2010 with stent restenosis.  An angioplasty was performed.  In June 2010, the Veteran had a percutaneous coronary intervention of iliac artery.  

The VA examiner opined that the current cardiovascular disease was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's hypertension.  The rationale was that hypertension and dyslipidemia are well established risk factors for cardiovascular disease, and effectively treating both hypertension and dyslipidemia can significantly reduce the risk of future cardiovascular disease.  The VA examiner stated that review of Veteran's service treatment records shows one episode of blood pressure reading of 150/90 with pulse of 90 (on 01/24/1985) due to drinking 3-4 pots of coffee and also taking weight loss medication.  He was advised to stop drinking excessive coffee and weight loss medication.  The VA examiner noted that a follow up blood pressure reading on September 25, 1985 was 120/80 which was normal.  The VA examiner stated that the Veteran's medical records shows that the hypertension started in December 1998 when on follow up, the Veteran had elevated blood pressure readings of 180/90 and 160/90 and systolic blood pressure readings of 150-160 and diastolic blood pressure readings of 90-104.  The VA examiner noted that the Veteran was started on HCTZ in 1998.  The VA examiner further noted that the blood pressure readings during 1981 were noted as 110/64 in October 1968; 120/70 in December 1996; 128/80.  

The VA examiner noted that in the March 2016 Appellate Brief, the representative asserted that "radiation can affect all the structures in the heart, including the coronary arteries, the valves, and the conduction system."  The VA examiner noted that ionizing radiation can exert both direct and indirect effects on living cells.  It damages cells by directly interacting with DNA bases, proteins, and lipids of cellular membranes or by interacting with other molecules (primarily water) to generate free radicals that in turn damage DNA and other cellular structures.  The amount of radiation (e.g. radiation dose) absorbed by the patient's tissues is highly predictive of its biological effects.  Such doses are defined as the amount of energy of ionizing radiation deposited per unit of tissue mass at a specific point.  Radiation-induced cancers may develop decades after exposure and include myeloma, leukemia, lung cancer, thyroid cancer, breast cancer, bone cancer, and skin cancer.  The VA examiner noted that the above statement from the Appellate Brief confirms the increased risk of radiation-induced cancer from cardiac imaging studies that expose patients to ionizing radiation.  The VA examiner further noted that review of medical literature does not support increased risk of coronary artery disease (atherosclerosis of coronary arteries ) due to ionizing radiation in technicians who work in Nuclear medicine department.

The Board finds the August 2016 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is additional evidence of record which weighs against the claim for service connection.  The VA examination dated in October 2013 indicates that the VA examiner diagnosed coronary artery disease and congestive heart failure and opined that it was less likely than not that the Veteran's currently diagnosed heart disabilities were caused by exposure to radiation during active service.  In this regard, the examiner noted that radiation exposure was not a known risk factor for development of coronary artery disease and that the Veteran's coronary artery disease was easily explained by the known risk factors the Veteran had which were hypertension, hyperlipidemia, and an 80 year history of cigarette smoking.    

The Veteran submitted medical evidence in support of his claim.  In statements dated in June 2010,  a medical doctor from the North Texas Cardiology Associates stated that the Veteran's hypertension existed prior to military discharge, and the hypertension is a direct cause of the heart disease to include the myocardial infarction and coronary artery disease.   

The Board finds that the June 2010 statements to have limited probative weight.  The Board does not question the private doctor's competence and expertise.  However, the opinions have limited probative value because the opinions are vague, lack detail, and are not based upon sufficient facts or data.  The private doctor stated that the hypertension manifested in active service.  However, VA has adjudicated this issue and determined that the hypertension was not incurred in or related to active service.  Further, the August 2016 VA examiner considered the blood pressure readings in active service and concluded that the Veteran did not have hypertension in active service.  The Board notes that medical opinions based upon insufficient facts and data or based upon an inaccurate premise have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data.

The Veteran himself and his representative have related the Veteran's heart disease to active service including to radiation exposure in service.  They also argue that hypertension manifested in active service and led to heart disease.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of heart disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion of diagnosis and etiology would require knowledge of the complexities of the cardiovascular system.  There is no evidence that the Veteran or his representative have medical expertise or training.  There is no evidence that the Veteran has scientific expertise or knowledge and he is not competent to provide medical or scientific opinions as to whether radiation exposure in service caused his current disorders or whether he had a diagnosis of hypertension in active service.  The weight of the competent and credible evidence establishes that the Veteran's heart disease first manifested many years after active service and there is no relationship between the Veteran's claimed disabilities and active service.  

The weight of the competent and credible evidence shows that the heart disease did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for heart disease, and the claim for service connection is denied. 


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 40 percent disability evaluation, but no higher, for the service-connected spondylosis with degenerative disc disease of the lumbar spine from January 20, 2009 to June 12, 2009 is granted. 

Entitlement to a disability evaluation in excess of 20 percent for the service-connected spondylosis with degenerative disc disease of the lumbar spine from June 13, 2009 to August 28, 2016 is denied.  

Entitlement to a disability evaluation in excess of 40 percent for the service-connected spondylosis with degenerative disc disease of the lumbar spine from from August 29, 2016 is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected left leg radiculopathy prior to October 18, 2013 is denied. 

Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected left leg radiculopathy from October 18, 2013 is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right leg radiculopathy is denied. 

Service connection for heart disease is denied. 


REMAND

As noted in the Introduction, a September 2016 rating decision granted entitlement to TDIU from August 29, 2016.  The Veteran asserts that he is entitled to TDIU prior to August 29, 2016.  In a June 2012 TDIU application, the Veteran asserted that he stopped working in January 2010; he worked as a technician for a cardiology association and he earned $75,000 annually.  However, there is evidence of record that suggests that the Veteran has been employed in substantially gainful employment prior to that date.  A September 2011 VA mental health treatment record indicates that the Veteran was working as a nuclear cardiologist technician.  A January 2013 VA mental health treatment note indicates that the Veteran was currently working.  A March 2016 treatment record notes that the Veteran's occupation was nuclear technician.  A July 2016 private medical record indicates that the Veteran's employer was Paris Cardiology.  In light of this inconsistency, the AOJ should ask the Veteran to submit a full employment history from 2005 to August 29, 2016.  The AOJ should ask the Veteran to complete an Application for TDIU, VA Form 21-8940, and provide the dates of employment and the salary earned from 2005 to August 29, 2016. 

The Board also finds that a remand is required for readjudication of the TDIU claim prior to August 29, 2016 in the first instance in light of the Board's grant of the 40 percent rating for the service-connected lumbar spine from January 20, 2009 to June 12, 2009.  Due process requires that the first adjudication must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940 and provide a full employment history from 2005 to August 29, 2016 with dates of employment and salaries earned.  

2.  Readjudicate the issue of entitlement to a TDIU for the period prior to August 29, 2016.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


